            Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 1 of 8




 1   BASKIN RICHARDS PLC
 2   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
 3   Telephone No. 602-812-7979
 4   Facsímile 602-595-7800
     E-mail: alan@baskinrichards.com
 5           mmilovic@baskinrichards.com
     Name and State Bar No.: Alan Baskin #013155
 6
                               Mladen Z. Milovic #035560
 7
     Attorneys for Defendant
 8

 9                         IN THE UNITED STATES DISTRICT COURT

10                                FOR THE DISTRICT OF ARIZONA
11
      United States of America,                      Case No. CR-19-00898-PHX-DLR
12
                                        Plaintiff,   MOTION TO DISMISS FORFEITURE
13                                                   COUNT AS IT RELATES TO
14    vs.                                            ALLEGED INVESTOR-VICTIM “R.G.”

15    David Allen Harbour,                           (Oral Argument Requested)
16
                                      Defendant.
17

18           Pursuant to Fed. R. Crim. P. 12(b)(3)(B), David Allen Harbour (“Harbour”) moves to
19   dismiss the forfeiture count as it relates to investor-victim “R.G.” and R.G.’s transaction amount
20   of $1,001,242.67 from the July 30, 2019 indictment (“Indictment”).
21   I.      INTRODUCTION.
22           The government attempts to smuggle an impermissible and unrelated fraud claim in the
23   Indictment by burying it in a forfeiture claim. The government charges Mr. Harbour with wire
24   fraud and transactional money laundering related to several transactions that occurred between
25   July 2014 and October 2015. The Indictment also names a transaction from March 22, 2010
26   involving R.G., but does not include it in any of the charged counts. This is because the five-
27   year statute of limitations would bar any substantive count of wire fraud or money laundering
28
                                                 Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 2 of 8



                                      1
                                          related to a 2010 transaction. See 18 U.S.C. § 3282.
                                      2
                                                  Instead, the government improperly includes the 2010 transaction in its forfeiture
                                      3
                                          allegation, even though R.G.’s transaction with Mr. Harbour had nothing to do with the alleged
                                      4
                                          scheme common to the wire fraud and money laundering counts in the Indictment. The Court
                                      5
                                          must dismiss, and not allow the government to include the R.G. March 2010 transaction amount
                                      6
                                          in the forfeiture allegation.
                                      7
                                          II.     BACKGROUND.
                                      8
                                                  The Indictment alleges that Mr. Harbour promoted and sold investments commonly
                                      9
                                          known as “payday loans,” but used the money he raised for purposes other than what was
                                     10
                                          promised. The Indictment revolves around a series of loans to an entity called Green Circle,
                                     11
                                          the first of which was on July 30, 2014:
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                         HARBOUR set up various LLCs with investor-victims to facilitate
                                     13
                                                         investments in payday lending. HARBOUR represented funds from
                                     14                  investors would go to Green Circle, the Native American lending
                                                         entity established by HARBOUR, which would finance consumer
                                     15                  loans and generate profits….
                                     16   [Doc. 3 at ¶ 3(a).]
                                     17           The Indictment includes a list of alleged investor-victims, their investment amounts, and
                                     18   the transaction dates. [Doc. 3 at 6:1-9.] The list includes R.G., who loaned $1,001,242.67 on
                                     19   March 22, 2010, over four years before the first Green Circle transaction. [Id. at 6:1-3.] R.G.’s
                                     20   transaction is not part of or connected to Green Circle or any of the twenty-two charged counts;
                                     21   it is linked only to the forfeiture allegation.
                                     22   III.    ARGUMENT.
                                     23           The Indictment fails to allege facts establishing that R.G. is a victim or that her alleged
                                     24   March 2010 transaction with Mr. Harbour has any connection to the offenses charged. Because
                                     25   the alleged transaction with R.G. lacks any relationship with the charged offenses, any proceeds
                                     26   from that transaction are not subject to forfeiture. Accordingly, under Rule 12(b)(3)(B), any
                                     27   allegations regarding the alleged 2010 transaction with R.G. must be dismissed from the
                                     28
                                                                                            2
                                               Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 3 of 8



                                      1
                                          Indictment. Fed. R. Crim. P. 12(b)(3)(B) (authorizing motion to dismiss based on a “defect in
                                      2
                                          the indictment” including “failure to state an offense”).
                                      3
                                                 A.     The Government’s Inclusion of R.G.’s Transaction in the Forfeiture
                                      4                 Allegation is Improper Because R.G.’s Transaction is Unrelated to the
                                                        Scheme Alleged in the Indictment.
                                      5

                                      6          The government’s forfeiture claim is based on the federal civil forfeiture statute, 18

                                      7   U.S.C. § 981, the criminal forfeiture statute, 18 U.S.C. § 982, and 28 U.S.C. § 2461(c). Those

                                      8   sections limit forfeiture to property that “constitutes or is derived from proceeds traceable” to

                                      9   certain offenses, including mail and wire fraud. 18 U.S.C. § 981(a)(1)(C).1 This means that

                                     10   proceeds subject to forfeiture must have been “obtained ‘as the result of the commission of the

                                     11
                                          offense’” giving rise to the forfeiture. United States v. Lo, 839 F.3d 777, 793 (9th Cir. 2016)
2901 N. Central Avenue, Suite 1150




                                     12
                                          (authorizing forfeiture of sums obtained as a result of the “fraud scheme as a whole”). Even
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          when forfeiture is allowed for proceeds from uncharged or acquitted conduct, the funds must
                                     13
                                          be from “conduct [that] was part of the same scheme to defraud.” United States v. Cox, 851
                                     14
                                          F.3d 113, 129 (1st Cir. 2017) (agreeing with Lo) (emphasis added). In other words, to be subject
                                     15
                                          to forfeiture, funds must be related to the fraud scheme for which a person is charged.
                                     16
                                                 Money that is unrelated to the indictment’s fraud scheme—i.e., funds that are not
                                     17
                                          “traceable” or “the result of the offense”—is not subject to forfeiture. See, e.g., United States
                                     18
                                          v. Capoccia, 503 F.3d 103, 116 (2d Cir. 2007) (prohibiting forfeiture of proceeds of older
                                     19
                                          transactions that pre-dated the offenses of conviction and were not alleged to be part of the
                                     20
                                          charged offenses); cf. United States v. Riley, 143 F.3d 1289, 1292-93 (9th Cir. 1998) (in
                                     21

                                     22
                                          1
                                            18 U.S.C. § 981(a)(1)(C) subjects property to civil forfeiture if it is obtained in violation of
                                     23   various listed statutes or if it is obtained as a result of “any offense constituting a ‘specified
                                     24   unlawful activity’ (as defined in section 1956(c)(7) of this title.”) “Specified unlawful activity”
                                          is defined as any act or activity constituting an offense listed in 18 U.S.C. § 1961(a). 18 U.S.C.
                                     25   § 1956(c)(7)(A). In Section 1961(a), there are dozens of federal statutes provided as constituting
                                          a specified unlawful activity, including “section 1343 (relating to wire fraud).” 18 U.S.C. §
                                     26
                                          1961(a)(1). Section 981(a)(1)(C) authorizes the forfeiture of proceeds that are traceable to a
                                     27   violation of Wire Fraud, 18 U.S.C. § 1343. United States v. Day, 524 F.3d 1361, 1374-75 (D.C.
                                          Cir. 2008); see U.S.C. §1956(7) (referencing 18 U.S.C. § 1961(1) that lists wire fraud).
                                     28
                                                                                          3
                                               Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 4 of 8



                                      1
                                          restitution context, when defendant used proceeds from fraud scheme as down payment for
                                      2
                                          bank loan, the bank loan proceeds could not be part of restitution because they were not related
                                      3
                                          to the fraud scheme); United States v. Dickerson, 370 F.3d 1330, 1341 (11th Cir. 2004) (a
                                      4
                                          criminal defendant cannot be compelled to pay restitution for conduct committed outside of the
                                      5
                                          scheme, conspiracy, or pattern of criminal behavior underlying the offense of conviction).
                                      6
                                                 Applied to the Indictment, this important limitation on the government’s forfeiture
                                      7
                                          power requires dismissal of the R.G. transaction from the forfeiture claim. Unlike in Lo (where
                                      8
                                          forfeited amounts were related to the same fraud scheme as the counts to which the defendant
                                      9
                                          plead guilty), the proceeds of the alleged R.G. transaction have nothing to do with the offenses
                                     10
                                          charged. The Indictment states that “upon conviction of one or more of the offenses alleged in
                                     11
                                          Counts 1 through 22 of this Indictment,” Mr. Harbour shall forfeit, among other things, a “sum
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          of money equal to at least $4,101,242.67 in United States currency, representing the amount of
                                     13
                                          money involved in the offenses.”2 [Doc. 3 at ¶ 8(b).] The government calculates this $4.1
                                     14
                                          million by adding $2,901,242.67 from “investor-victims” and an alleged $1,100,000
                                     15
                                          unauthorized withdrawal from Green Circle. [Doc. 3 at ¶ 4.] The government’s forfeiture
                                     16
                                          calculation includes R.G.’s transaction amount of $1,001,242.67, as she is one of the “investor-
                                     17
                                          victims.” [Doc. 3 at 6:1-9.]
                                     18
                                                 But the Indictment does not allege any connection between R.G.’s 2010 transaction and
                                     19
                                          any of the offenses charged, such as the years-later Green Circle transactions. Nor could it: the
                                     20   documents R.G. provided to the government show that she contracted with Mr. Harbour and
                                     21   others for business and personal investment advice, and bear no connection to an alleged payday
                                     22   investment scheme. [See Exhibit 1, R.G. Narrative Notes.]
                                     23          Accordingly, because the Indictment fails to allege that the R.G. transaction has any
                                     24   relationship with the offenses charged, that transaction and its alleged proceeds must be
                                     25

                                     26   2
                                            Upon information and belief, there is a typographical and/or mathematical error in the
                                     27   forfeiture count, as the total sum is $4,001,242.67 – not $4,101,242.67 as noted in Paragraph 4
                                          of the Indictment.
                                     28
                                                                                         4
                                               Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 5 of 8



                                      1
                                          dismissed from the government’s forfeiture claim.
                                      2
                                                 B.     R.G.’s Inclusion in the Indictment is an Improper Attempt to Bypass the
                                      3                 Wire Fraud Statute of Limitations.
                                      4          The R.G. transaction must also be dismissed from the forfeiture claim (and struck from
                                      5   the Indictment throughout) with prejudice because the Government cannot punish Mr. Harbour
                                      6   for the R.G. transaction. While Lo may authorize forfeiture for some uncharged or acquitted
                                      7   conduct if related to a charged fraud scheme, the Indictment seeks to punish Mr. Harbour for
                                      8   uncharged, expired, and unrelated conduct. The statute of limitations has long lapsed for that
                                      9   2010 transaction and the government’s effort to smuggle the allegations back in through the
                                     10   forfeiture claim must be dismissed.
                                     11          The federal statute of limitations for wire fraud is five years. 18 U.S.C. § 3282 (“Except
2901 N. Central Avenue, Suite 1150




                                     12   as otherwise expressly provided by law, no person shall be prosecuted, tried, or punished for
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13   any offense, not capital, unless the indictment is found or the information is instituted within
                                     14   five years next after such offense shall have been committed.”).          A criminal statute of
                                     15   limitations is Congress’ bright-line articulation of the minimum requirements of due process
                                     16   and 18 U.S.C. § 3282 limits exposure to prosecution to a fixed period of time. Statutes of
                                     17   limitation are a defendant’s primary safeguard against the possibility of prejudice from pre-
                                     18   accusation delay. See United States v. Lovasco, 431 U.S. 783, 789 (1977). As a result, criminal
                                     19   limitations statutes are “to be liberally interpreted in favor of repose.” United States v. Habig,
                                     20   390 U.S. 222, 227 (1968); United States v. Scharton, 285 U.S. 518, 522 (1932).
                                     21          Here, the government does not, and cannot, allege any instance of wire fraud Mr.
                                     22   Harbour committed in connection with R.G. on or around March 22, 2010. See also U.S. v.
                                     23   Scarano, 975 F.2d 580, 585 (9th Cir. 1992) (wire fraud not a continuing offense for purposes
                                     24   of statute of limitations); U.S. v. Niven, 952 F.2d 289, 293 (9th Cir. 1991) (overruled on other
                                     25   grounds); United States v. Garlick, 240 F.3d 789 (9th Cir. 2001). The government knows it
                                     26   cannot charge Mr. Harbour with wire fraud for the transaction between him and R.G. Instead,
                                     27   the government attempts to bypass the statute of limitations by including R.G. as a “victim”
                                     28
                                                                                          5
                                                Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 6 of 8



                                      1
                                          and including her $1,001,242.67 transaction in the forfeiture allegation. It cannot do so.
                                      2
                                                 C.     R.G. is Not a “Victim.”
                                      3
                                                  “Victims” are persons who are “directly or proximately harmed” as a result of the
                                      4
                                          commission of an offense that entitles the victims to restitution, such as wire fraud. See 18
                                      5
                                          U.S.C. § 3663A(a)(2). A person can be a victim of some crime even if the person is not named
                                      6
                                          in the indictment as part of any charged count, but only if the person was harmed as a result of
                                      7
                                          the same particular scheme or artifice to defraud identified in the charged counts. If the harm
                                      8
                                          to a particular person is not identified in any charged count and was not the result of the same
                                      9
                                          particular scheme or artifice to defraud identified in the charged counts, the person cannot be a
                                     10
                                          “victim.” See, e.g., U.S. v. Brown, 665 F.3d 1239, 1252 (11th Cir. 2011) (restitution orders for
                                     11
                                          alleged victims not identified in any charged counts are appropriate only if the conduct was
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          closely related to the conviction of the offense). The fraud against the victim must not be too
                                     13
                                          tangential to be part of the same scheme. See United States v. Thomsen, 830 F.3d 1049, 1067
                                     14
                                          (9th Cir. 2016). Such is the case here. R.G.’s transaction with Mr. Harbour from ten years ago
                                     15
                                          was not related to payday lending or Green Circle. R.G. is not a victim.
                                     16
                                          IV.    CONCLUSION.
                                     17
                                                 The government cannot allege or prove any criminal allegations against Mr. Harbour
                                     18
                                          involving R.G. Knowing this, the government names R.G. as an investor-victim and includes
                                     19
                                          her transaction amount of $1,001,242.67 in the forfeiture allegation. This is improper, as R.G.’s
                                     20   transaction is entirely separate and different from the alleged payday lending scheme involving
                                     21   Green Circle. The Court must dismiss R.G. as an investor-victim, strike any reference to her
                                     22   in the indictment and dismiss the amount of $1,001,242.67 from the forfeiture allegation.
                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                         6
                                               Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 7 of 8



                                      1
                                                 RESPECTFULLY SUBMITTED this 17th day of July, 2020.
                                      2

                                      3
                                                                                    BASKIN RICHARDS PLC
                                      4

                                      5
                                                                                    /s/ Alan Baskin
                                      6                                             Alan Baskin
                                                                                    Mladen Milovic
                                      7                                             2901 N. Central Avenue, Suite 1150
                                      8                                             Phoenix, Arizona 85012
                                                                                    Attorney for Defendant
                                      9

                                     10

                                     11                                  CERTIFICATE OF SERVICE
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                 I hereby certify that on July 17, 2020, I electronically transmitted the attached document
                                     13   to the Clerk’s Office using the CM/ECF system for filing to:

                                     14   Kevin M. Rapp
                                     15   U.S. Attorney’s Office
                                          40 N. Central Ave., Suite 1800
                                     16   Phoenix, AZ 85004
                                          Attorneys for Plaintiff
                                     17

                                     18
                                          /s/ Cristina McDonald
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                         7
  Case 2:19-cr-00898-DLR Document 98 Filed 07/17/20 Page 8 of 8




EXHIBIT 1 – FILED UNDER SEAL
